Citation Nr: 0938728	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  07-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a herniated nucleus pulposus at lumbosacral level 
with referred pain to the left leg, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant
Witness




ATTORNEY FOR THE BOARD

Tressa J. Gill, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to October 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the rating from 10 to 20 
percent for the Veteran's service-connected herniated nucleus 
pulposus at lumbosacral level with referred pain to the left 
leg.  

The Veteran testified before the undersigned Veterans Law 
Judge in June 2009.  A copy of the transcript of this hearing 
has been associated with the claims file.  

The Board refers a claim for a temporary total rating based 
on the Veteran's July 2007 surgery to the RO for appropriate 
action.  The July 2008 VA examination noted that the Veteran 
lost 16 weeks of work following the back surgery and 
subsequent convalescent time and physician evaluations.  

The Board also notes inconsistencies within the July 2007 
statement of the case (SOC).  The RO found the issues of 
dermatitis of bilateral feet and left shoulder impingement to 
be correctly evaluated as noncompensable, but then the RO 
also stated that a 20 percent evaluation of each condition is 
continued.  These issues were not appealed in the Veteran's 
substantive appeal (VA Form 9), and the Board directs the RO 
to send the Veteran a clarified SOC.  

The issue of an extraschedular rating is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; and there is no indication that the Veteran 
has evidence pertinent to his claim that he has not submitted 
to VA.  

2.  The Veteran's service-connected herniated nucleus 
pulposus at lumbosacral level with referred pain to the left 
leg has associated pain, numbness, muscle spasms and 
significant limitation of motion; his forward flexion of the 
thorcolumbar spine is not limited to 30 degrees or less; the 
preponderance of the evidence is against a finding of 
ankylosis or incapacitating episodes necessitating bed-rest 
prescribed by a physician.

3. The preponderance of the evidence supports a finding of 
service connection for left lower extremity radiculopathy.


CONCLUSIONS OF LAW

1.  An initial disability rating in excess of 20 percent for 
herniated nucleus pulposus at lumbosacral level with referred 
pain to the left leg is not warranted.  38 U.S.C.A. § 1101, 
1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303, 4.71a, Diagnostic Code (DC) 5237, 
5243 (2008).  

2.  The Veteran's left lower extremity radiculopathy is 
granted service connection.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 4.124a (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A.  
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
(3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

It is pertinent to note at the outset that the instant Board 
decision grants the Veteran's inferred claim for secondary 
service connection for left lower extremity radiculopathy.  
To the extent that there are any further duties to notify, 
the Board finds that VA has met these duties with regard to 
the claim adjudicated in this decision.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  The Veteran was issued VCAA notification 
letters in October 2005 and April 2006, which informed him of 
the evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In March 2006 he Veteran received Dingess notice 
regarding the evidence and information needed to establish 
disability ratings and effective dates. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the VCAA letters were issued prior to the November 
2006 rating decision on appeal; thus, VCAA notice was timely.

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records, VA medical records, and VA 
examinations.  As noted above, the instant Board decision 
grants the Veteran's inferred claim for service connection 
for left lower extremity radiculopathy.  Under these 
circumstances, there is no further duty to provide an 
examination or medical opinion.  38 C.F.R. §§ 3.326, 3.327 
(2008).  

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and to assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
395 (1993).

Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

The Veteran has challenged the initial disability rating 
assigned to his service-connected herniated nucleus pulposus 
at lumbosacral level with referred pain to the left leg by 
seeking appellate review of the RO's initial evaluation 
because of his dissatisfaction with it as being too low.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting 
distinction between claims stemming from an original rating 
versus increased rating); see also Proscelle v. Derwinski, 2 
Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).

Separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
rating.  See Fenderson, 12 Vet. App. at 126.  The Board gives 
consideration to all the evidence of record from the date of 
the Veteran's claim.  See Fenderson, 12 Vet. App. at 126, 
127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for 
Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes).  38 C.F.R. § 4.71a.  Ratings under 
the General Rating Formula for Diseases and Injuries of the 
Spine are made with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorableankylosis of entire spine.  38 C.F.R. 
§ 4.71a.

The Notes following the General Rating Formula for Diseases 
and Injuries of the Spine provide further guidance in rating 
diseases or injuries of the spine.  Note (1) provides that 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, should be 
rated separately under an appropriate diagnostic code.  Note 
(2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (5) provides that, for VA compensation 
purposes, unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the  following: 
difficulty walking because of a limited line of  vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or  cervical subluxation 
or dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable  ankylosis.  Note 
(6) provides that disability of the thoracolumbar and 
cervical spine segments are to be rated separately, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  38 C.F.R. § 4.71a.

The Formula for Rating Intervertebral Disc Syndrome (IVDS) 
Based on Incapacitating Episodes (effective September 26, 
2003) provides a 10 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months; a 
20 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months; a 40 percent 
disability rating for IVDS with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent disability 
rating for IVDS with incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  38 
C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 provides that, for purposes 
of ratings under Diagnostic Code 5243, an incapacitating 
episode is a period of acute signs and symptoms due to IVDS 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Note (2) provides that, if IVDS is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, each 
segment is to be rated on the basis of incapacitating 
episodes or under the General Rating Formula for Diseases and 
Injuries of the Spine, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a.  

DC 8520 provides ratings for paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a.  DC 8520 provides that mild incomplete 
paralysis is rated 10 percent disabling; moderate incomplete 
paralysis is rated 20 percent disabling; moderately severe 
incomplete paralysis is rated 40 percent disabling; and 
severe incomplete paralysis, with marked muscular atrophy, is 
rated 60 percent disabling.  Complete paralysis of the 
sciatic nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.

Law and Regulations:  Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

Factual Background

The Veteran contends, in essence, that his service-connected 
herniated nucleus pulposus at lumbosacral level with referred 
pain to the left leg has worsened.  

The Veteran's October 2000 service entrance examination noted 
a normal clinical evaluation, and he denied a history of 
recurrent back pain or paralysis.  

April 2004 service treatment records noted that the Veteran 
injured his left knee playing basketball, and he was 
prescribed pain medication.  In May 2005, he sought treatment 
for lower back pain and reported that it had begun several 
months earlier, especially while in Iraq.  He thought that he 
aggravated the injury by lifting and stated that the pain was 
only relieved through rest.  The examiner noted that the 
Veteran had a history of lower back pain.  He had numbness 
and tingling, more on the left than right side, which started 
in the rear and descended.  The Veteran denied shooting 
pains, weakness, urinary or fecal incontinence, saddle 
anesthesia, or a history of trauma.  He was diagnosed as 
having lumbar somatic dystia with associated paraspinal spasm 
and was prescribed pain medications and strengthening 
exercises.  A few days later, the Veteran complained that his 
back was worse and felt sharp pain in his lower back.  He 
complained of a stiff back when he woke up and of difficulty 
running and bending down to tie his boots.  The Veteran was 
placed on light duty, and the examiner consulted physical 
therapy.  

The Veteran's August 2005 separation examination noted his 
lower back injury of a paraspinal spasm and left knee injury, 
which was a soft tissue contusion.  

In November 2005, the Veteran had a VA examination and was 
diagnosed as having thorocolumbar spine strain with referred 
pain to the left leg.  The examiner also noted that he had 
congenital fusion of L4-L5 with slight reversal of the normal 
lordotic curve at that level.  He had normal gait and 
ambulation, but there was tenderness on palpitation of the 
paraspinal musculature.  There were no sensory deficits with 
monofilament testing.  His thorocolumbar spine had flexion 0 
to 60 degrees, extension 0 to 20 degrees, left and right 
lateral flexion 0 to 20 degrees, and left and right rotation 
0 to 30 degrees.  He had an increase in pain with repetitive 
flexion and extension activities.  He reported a post-Iraq 
incapacitating episode from which he could not get out of bed 
for one week.  He reported left leg pain and flare-ups when 
standing for more than 10 minutes.  

VA treatment records from December 2005 noted that the 
Veteran complained of constant low back pain and left leg 
numbness.  He stated that the numbness went from his buttocks 
to his foot and described it "like a muscle pulling."  The 
physician stated that the signs and symptoms were consistent 
with highly irritable lower back pain and groin and left 
lower extremity numbness.  A nurse instructed him to continue 
with physical therapy, which included electrical stimulation.  
The claims file includes physical therapy and pain clinic 
records from December 2005 through October 2006.  

In January 2006, a physician stated that the Veteran's left 
lower extremity numbness had resolved.  He was diagnosed as 
having improving chronic low back pain and sciatica.  The 
physician noted that physical therapy had led to dramatic 
relief.  An EMG was ordered to look for objective findings of 
radiculopathy, and if his pain did not improve a neurosurgery 
consult would be scheduled.  In February 2006, the Veteran 
complained of lumbar numbness and decreased sensation.  
Physical therapy notes recorded radicular pain in his left 
posterior thigh.  In March 2006, he reported no radicular 
pain for two weeks, but he had increased kyphosis and lumbar 
lordosis.  In April 2006, the Veteran was training for the 
police and sheriff's academy physical tests and reported 
running a quarter mile that resulted in soreness.  

In May 2006, the Veteran was seen in the VA pain clinic.  He 
reported that his back pain no longer radiated down his left 
leg to his foot.  He complained of current pain and numbness 
from his coccyx to his testes.  He had tenderness to 
palpitation in his lower lumbar spine as well as the left S1 
joint area and had some spasms in that area.  He was 
diagnosed as having chronic low back pain and left S1 nerve 
root compression.  In July 2006, he had a follow-up 
appointment, and his tenderness was decreased.  

In October 2006, the Veteran had another VA examination.  The 
examiner noted a January 2006 lumbar spine MRI that revealed 
that the Veteran had a complete disk extrusion which was 
broad based at the L5-S1 level with bilateral neural 
foraminal narrowing.  The Veteran stated that he had 
limitations in walking and lifting due to his back condition 
and that he had daily flare-ups of his back pain.  He denied 
any bowel or bladder dysfunction, and he denied numbness of 
his leg.  The examiner noted no gross deformity of his 
thorocolumbar spine, but there was tenderness on palpitation 
of the lower lumbar pravertebral musculature, the left sacral 
area, and over the left gluteal area.  His thorocolumbar 
spine had 40 degrees of a normal 90 degrees of flexion, 10 
degrees of a normal 30 degrees of extension, 20 degrees of a 
normal 30 degrees of bending to each side, and 30 degrees of 
a normal 45 degrees of rotation to each side.  He had no 
sensory or motor deficit of either lower extremity; deep 
tendon reflexes of the lower extremities were present and 
symmetric bilaterally.  His lumbar spine range of motion and 
strength was diminished due to complaint of pain on attempt 
at repetitive motion testing.  He was diagnosed as having 
herniated nucleus pulposus at the lumbosacral level with 
broad based extrusions with foraminal narrowing bilaterally.  
There was no evidence of neuropathy.  The Veteran had started 
a job as a secretary two weeks earlier, and he reported that 
he had not lost any time at work.  

In the Veteran's August 2007 substantive appeal, he stated 
that he had surgery on the herniated disk in his lower back 
on July 9, 2007, and he was out of work since that time.  He 
was turned down for several county, state, and local law 
enforcement jobs, and he has to take medication for 
depression and pain.  He claimed that he cannot substitute 
his medications, because it has caused mood swings and almost 
led to suicide.  He claimed that he can not lift his two year 
old daughter or perform household chores; he has to pay to 
have this done or ask family for help.  He stated that he is 
unable to exercise and has gained 90 pounds.  

In July 2008, the Veteran had another VA examination.  The 
examiner noted the Veteran's July 2007 surgery and that he 
had not continued with physical therapy or the pain clinic 
postoperatively.  The Veteran's postoperative diagnosis was 
posterolateral broad-based L5-S1 disk herniation with the L5-
S1 foramina on the left side with L5 and S1 radiculopathy.  
The examiner reported that although the surgery had not 
relieved his back pain significantly, the left lower 
extremity pain, paresthesias, and numbness, although still 
present, were significantly diminished relative to before the 
operation.  The examiner also noted that the Veteran 
underwent bariatric surgery recently to lose weight and 
reduce stress on his back; he had already lost 40 pounds in 
the past month.  The Veteran reported no history of urinary 
or fecal incontinence, numbness, or leg or foot weakness.  He 
reported a history of constant pain, weakness, and spasms; he 
stated that the pain radiated from his left buttock to distal 
thigh.  His foot occasionally becomes numb with sitting.  He 
stated that he has severe, weekly flare-ups that are 
alleviated with rest.  He reported no incapacitating episodes 
of spine disease.  The examiner found no kyphosis, lumbar 
lordosis, or ankylosis.  The examiner noted no muscle atrophy 
or spasms.  The Veteran's left plantar had abnormal 
dorisflexion.  

During the July 2008 VA examination, the Veteran's 
thoracolumbar spine had flexion from 0 to 70 degrees, 
extension 0 to 5 degrees, left lateral flexion and left 
lateral rotation 0 to 20 degrees, right lateral flexion 0 to 
25 degrees, and right lateral rotation 0 to 30 degrees.  
There was objective evidence of pain on active range of 
motion, but there were not additional limitations after three 
repetitions of range of motion.  The examiner also noted a 14 
by .5 cm scar extending from the buttocks cephalad over the 
lumbar spine.  The Veteran was diagnosed as having a history 
of L5-S1 herniated nucleus pulposus with left nerve 
impingement, now s/p L5-S1 posterior fusion with residual 
constant back pain as well as pain and paresthesias in the 
left lower extremity from residual swelling around left 
lumbosacral nerve roots.  The examiner concluded that the 
disability had severe occupational effects for the Veteran, 
as he had decreased concentration, mobility, stamina, and 
productivity.  The examiner also noted the Veteran's 
disqualification from police work because of his back 
disability.  

In the June 2009 Board hearing, the Veteran stated that the 
initial injury to his back must have occurred when his unit 
was struck by a roadside bomb and he had a concussion that 
knocked him to the ground.  The Veteran noted that since the 
epidurals from the pain clinic did not help, back surgery, 
which left him with screws in his spine, was his final 
option.  He explained that the back surgery lessened the pain 
at the surgical site, but he still has pain going down his 
left leg and still has numbness.  He also sometimes has sharp 
pain that goes to his foot.  He reported having flare-ups 
every week to ten days for which he takes extra pain 
medication and stays in bed.  He stated that he has lost a 
considerable amount of wages, because his back disability 
disqualified him from law enforcement.  Since his back and 
bariatric surgeries, he has only been able to work part time 
as a secretary.  He stated that he has to take sleep 
medication, and he is no longer able to be active and play 
with his children.  He continues to receive monthly care at 
the VA clinic.  Additionally, his wife, who is a nurse, 
offered assistance during the Veteran's testimony.  

Analysis:  Increased Rating

The Veteran's lumbar spine disability is currently evaluated 
as 20 percent disabling.  The Board finds that the disability 
does not warrant a rating in excess of 20 percent.  

Throughout the three VA examinations from November 2005 to 
July 2008, the Veteran's thorocolumbar spine had forward 
flexion 0 to 60 degrees, 0 to 40 degrees, and 0 to 70 
degrees.  In order to be evaluated at 40 percent disabling, 
the Veteran's forward flexion would have to be limited to 30 
degrees or less.  38 C.F.R. § 4.71a, DC 5237.  None of his 
examinations have had results less than 40 degrees, and his 
most recent examination showed improvement with range of 
motion to 70 degrees.  

Additionally, neither the Veteran's three examinations nor 
his service or VA treatment records revealed ankylosis.  
Thus, he does not qualify for a 40, 50, or 100 percent rating 
under DC 5237.  38 C.F.R. § 4.71a.  

The Veteran reported a history of incapacitating episodes and 
current severe flare-ups.  He stated that these episodes 
occur approximately every seven to 10 days and that he takes 
additional pain medication and rests in bed until he 
recovers.  The Veteran is competent to report symptoms, 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses.  Layno, 6 
Vet. App. at 470.  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211(1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  However, there is no evidence in the record 
to show that he was placed on bed rest prescribed by a 
physician with concurrent treatment by a physician, as 
opposed to experiencing acute signs and symptoms that the 
Veteran determined required bed rest.  If there is no record 
of the need for bed rest and treatment (as determined by a 
physician), by regulation, there was no incapacitating 
episode.  See 67 Fed. Reg. 54345, 54347 (August 22, 2002).  
Consequently, an increased rating based on incapacitating 
episodes is not warranted.  

Finally, the Veteran had no associated objective neurological 
abnormalities.  See 38 C.F.R. § 4.71a, Note (1).  His service 
treatment records and October 2006 and July 2008 VA 
examinations specifically noted that he did not have bowel or 
bladder dysfunctions.  The October 2006 VA examination found 
that he did not have neuropathy.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable and the 
Veteran's claim for an initial rating in excess of 20 percent 
for the service-connected lumbar spine disability is denied.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the 
evidence is found to be against the claimant"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Analysis:  Service Connection

The Board finds that the preponderance of the evidence 
warrants service connection for left lower extremity 
radiculopathy.  

The Veteran's July 2007 postoperative diagnosis was 
posterolateral broad-based L5-S1 disk herniation with the L5-
S1 foramina on the left side with L5 and S1 radiculopathy.  
This diagnosis was affirmed during his July 2008 VA 
examination.  Additionally, he has consistently complained of 
and sought treatment for left lower extremity numbness that 
began in service at the same time as when he began seeking 
treatment for his lower back.  Therefore, the Veteran's 
testimony and medical history support a finding of service 
connection for left lower extremity radiculopathy, rated by 
analogy to paralysis of the sciatic nerve.  38 C.F.R. 
§§ 3.303, 4.124a, DC 8520; Savage v. Gober, 10 Vet. App. 488, 
494-97 (1997).  

After consideration of the evidence of file, and with 
application of the doctrine of reasonable doubt, the Board 
finds that service connection for left lower extremity 
radiculopathy is warranted.  38 U.S.C.A. §§ 1110, 5107(b); 38 
C.F.R. §§ 3.102, 3.303, 4.124a. 



ORDER

Entitlement to an initial disability rating in excess of 20 
percent for a herniated nucleus pulposus at lumbosacral level 
with referred pain to the left leg, currently evaluated as 20 
percent disabling, is denied.  

Entitlement to service connection for left lower extremity 
radiculopathy is granted.  


REMAND

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including § 3.321(b)(1) (2007), which governs extraschedular 
ratings.  With respect to his herniated nucleus pulposus at 
lumbosacral level with referred pain to the left leg, the 
Board finds that the evidence of record does present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).  The Veteran has 
claimed that he was denied law enforcement jobs because of 
his back disability despite being otherwise qualified.  He 
has lost a considerable amount of wages due to having to 
accept a position as a secretary instead.  The July 2008 VA 
examiner stated that the Veteran's back disability had 
significant occupational effects.  Such evidence suggests 
that his back disability has caused significant enough 
interference with employment as to warrant a referral for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

VA should advise the Veteran that under 38 C.F.R. § 3.321(b) 
the governing norm in consideration of such a claim is that 
of an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  VA 
should notify the Veteran that the type of evidence required 
to substantiate the claim could include, but not be limited 
to, employment records referring to any poor job performance 
stemming from his service-connected disability at issue and 
statements from his employer, coworkers, health care 
providers, family, and friends who have observed the effects 
of his back disability on his ability to operate successfully 
in a work environment.  The Veteran should be requested to 
submit all evidence in his possession that pertains to this 
matter.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in 
the VCAA by issuing the Veteran an 
additional notification letter.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. § 3.159.  Specifically, the 
Veteran should be provided with notice 
of what information or evidence (e.g., 
statements from former or current 
employers or co-workers) is needed to 
substantiate a claim for an 
extraschedular rating for his back 
disability.  38 C.F.R. § 3.321(b)(1).

2.	Thereafter, the AMC/RO should refer the 
issue of whether an extraschedular 
rating is warranted for the Veteran's 
service-connected back disability to 
the VA Chief Benefits Director, 
pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1).  If the benefit sought 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided an 
SSOC and an appropriate period of time 
for response.  The AMC/RO's 
determination should be clearly noted 
in the claims file.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


